Case 3:19-cv-01709-S-BK Document13 Filed 11/04/20 Pagelof2 PagelD 369

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

CLAUDE THOMAS MARSHALL,
Petitioner,
v. CIVIL CASE NO. 3:19-CV-1709-S-BK

LORIE DAVIS, Director, TDCJ-CID,
Respondent.

Lr LA LN LR LN Ly LN

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,
and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate.

Therefore, the petition for writ of habeas corpus is DISMISSED WITH PREJUDICE as
barred by the one-year statute of limitations. See 28 U.S.C. § 2244(d)(1); Rule 4(b) of the RULES
GOVERNING SECTION 2254 PROCEEDINGS.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District
Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court adopts
and incorporates by reference the Magistrate Judge’s Findings, Conclusions and Recommendation
filed in this case in support of its finding that the petitioner has failed to show (1) that reasonable
jurists would find this Court’s “assessment of the constitutional claims debatable or wrong,” or (2)

that reasonable jurists would find “it debatable whether the petition states a valid claim of the
Case 3:19-cv-01709-S-BK Document 13 Filed 11/04/20 Page 2of2 PagelD 370

denial of a constitutional right” and “debatable whether [this Court] was correct in its procedural
ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

If petitioner files a notice of appeal,

( ) petitioner may proceed in forma pauperis on appeal.

(X) petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in

forma pauperis.

UNITED STATES DISTRICT JUDGE

SO ORDERED.

SIGNED November 4, 2020.

 

1 Rule 11 of the Rules Governing § 2254 Proceedings reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final
order, the court may direct the parties to submit arguments on whether a certificate should
issue. If the court issues a certificate, the court must state the specific issue or issues that
satisfy the showing required by 28 U.S.C. § 2253(c)(2). Ifthe court denies a certificate, the
parties may not appeal the denial but may seek a certificate from the court of appeals under
Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend
the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
an order entered under these rules. A timely notice of appeal must be filed even if the
district court issues a certificate of appealability.
